DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7, 9, 14, 19-21, 26-27, 71, 73, 75, 80, 83-85, 88, 90, 92, 97 and 100-102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. 2014/0164907 hereinafter Jung) in view of Jean (https://www.bewebsmart.com/parental-controls/our-pact-parental-control-review/).
	As Claim 1, Jung teaches a method comprising: 
at an electronic device with a display device (Jung (¶0121 line 1-4), mobile terminal outputs screen to the display unit): 
displaying, via the display device, a first user interface of a respective type of user interface of the electronic device, wherein the first user interface of a respective type of user interface includes one or more elements in a first arrangement (Jung (¶0122 line 1-5, fig. 3A(a)), home screen page 210 is first user interface with plurality of icons); 
detecting a sequence of one or more inputs corresponding to a request to change the current user interface of a respective type of user interface of the electronic device (Jung (¶0126 ; 
in response to detecting the sequence of one or more inputs corresponding to the request to change the current user interface of a respective type of user interface of the electronic device (Jung (¶0126 line 2-5), fig. 3A), a touch gesture 500 is applied to home screen to switch current user interface (home screen page 210) to the second home screen page (220)), displaying, via the display device, a second user interface of the respective type of user interface as the current user interface of a respective type of user interface of the electronic device, wherein the second user interface of a respective type of user interface includes one or more elements that are different from the one or more elements of the first user interface of a respective type of user interface and/or are in a different arrangement than the first arrangement of the one or more elements of the first user interface of a respective type of user interface (Jung (¶0122 line 1-5, ¶0126 line 1-5, fig. 3A), second home screen page (screen 220) is displayed with different elements and different arrangements); 
after changing the current user interface of a respective type of user interface of the electronic device to the second user interface of a respective type of user interface (Jung (¶0126 line 1-5), second user interface 220 is displayed), 
	in accordance with a determination that a current time does not correspond to the predefined time range, displaying the second user interface of a respective type of user interface (Jung (¶0126 line 1-5), second user interface 220 is displayed).  
	Jung may not explicitly disclose while Jean teaches:
detecting the occurrence of a condition that corresponds to a trigger for displaying the current user interface of a respective type of user interface of the electronic device (Jean (page 2 ; and 
in response to detecting the occurrence of a condition that corresponds to a trigger for displaying the current user interface of a respective type of user interface of the electronic (Jean (page 2 and 3, “what can outpact do ?”), system detects an occurrence of a block schedule such as bedtime or dinner) device: 
in accordance with a determination that a current time corresponds to a predefined time range (Jean (page 2 and 3, “what can outpact do ?”), system detects an occurrence of a block schedule such as bedtime or dinner), displaying, via the display device, a third user interface of a respective type of user interface different from the first user interface of a respective type of user interface and the second user interface of a respective type of user interface, wherein the third user interface of a respective3115554443Application No.: Not Yet AssignedDocket No.: P42231US2/77770000512102 type of user interface includes a predefined set of elements different from the one or more elements of the first user interface of a respective type of user interface and the one or more elements of the second user interface of a respective type of user interface (Jean (page 4, What is blocked ?, What is available during a block ?), when access is blocked, apps downloaded from the app store are inaccessible. Only native apps such as Messages, Mail, Settings … are available), and wherein the predefined set of elements cannot be changed in response to input detected at the electronic device (Jean (page 4, What is blocked?), no new app can be installed or deleted (input detected at the electronic device) as the app store is not available. Therefore, any type of inputs in Jean do not add/remove application(s) on the screen (change the set of element(s)) because app store is not available.); and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Jung instead be the user interface taught 

	As Claim 4, besides Claim 1, Jung in view of Jean teaches wherein the predefined set of elements includes the entire third user interface of a respective type of user interface and additional elements cannot be added to the third user interface of a respective type of user interface (Jean (page 4, What is blocked ?), no new app can be installed or deleted as the app store is not available).  

	As Claim 7, besides Claim 1, Jung in view of Jean teaches further comprising: 
prior to detecting the occurrence of the condition that corresponds to a trigger for displaying the current user interface of a respective type of user interface of the electronic device, displaying a first user interface for a first application (Jung (¶0122 line 1-5, fig. 3A(a)), home screen page 210 is first user interface with plurality of icons), 
wherein displaying the third user interface of a respective type of user interface includes ceasing to display the first user interface for the first application (Jean (page 4, What is blocked ?, What is available during a block ?), when access is blocked, apps downloaded from the app store are inaccessible. Only native apps such as Messages, Mail, Settings … are available. On iphone, the phone application is not blocked).  

wherein displaying the third user interface of a respective type of user interface includes: 
in accordance with a determination that the first application is running in the background, displaying the third user interface of a respective type of user interface with a graphical element corresponding to the first application (Jean (page 4, What is blocked ?, What is available during a block ?), when access is blocked, apps downloaded from the app store are inaccessible. Only native apps such as Messages, Mail, Settings … are available. On iphone, the phone application is not blocked); and 
in accordance with a determination that the first application is not running, displaying the third user interface of a respective type of user interface without the graphical element corresponding to the first application (Jean (page 4, What is blocked ?, What is available during a block ?), when access is blocked, apps downloaded from the app store are inaccessible and is not displayed).
	
	As Claim 14, besides Claim 1, Jung in view of Jean teaches further comprising: 
while the current time corresponds to the predefined time range and while the third user interface of a respective type of user interface is not displayed, detecting that third user interface of a respective type of user interface redisplay criteria are met (Jean (page 2 and 3, “what can outpact do ?”), system detects an occurrence of a block schedule such as bedtime or dinner); and 
in response to detecting that the third user interface of a respective type of user interface redisplay criteria are met, displaying the third user interface of a respective type of user interface (Jean (page 4, What is blocked ?, What is available during a block ?), when access is blocked, apps downloaded from the app store are inaccessible. Only native apps such as Messages, Mail, Settings … are available).  

	As Claim 19, besides Claim 1, Jung in view of Jean teaches wherein the second user interface of a respective type of user interface includes a first affordance corresponding to an application, the method further comprising: 
while displaying the second user interface of a respective type of user interface, detecting an input corresponding to selection of the first affordance (Jung (¶0127 line 5-7), user can select icon for execution); and 
in response to detecting the input corresponding to selection of the first affordance, launching the application (Jung (¶0127 line 5-7), user can select icon for execution).  

As Claim 20, besides Claim 1, Jung in view of Jean teaches wherein the predefined time range is defined in accordance with a schedule that specifies different time ranges for different days of the week (Jean (page 2 and 3, “what can outpact do ?”), system detects an occurrence of a block schedule such as bedtime or dinner. Bedtime is only enforced for the weekdays.).  

As Claim 21, besides Claim 1, Jung in view of Jean teaches while the current time does not correspond to the predefined time range: 
displaying, via the display device, a third user interface including an affordance for activating a restricted mode (Jean (page 4, What is blocked ?, What is available during a block ?), when access is blocked, apps downloaded from the app store are inaccessible. Only native apps such as Messages, Mail, Settings … are available. On iphone, the phone application is not blocked); 
detecting an input corresponding to selection of the affordance for activating the restricted mode (Jung (¶0127 line 5-7), user can select icon for execution); and 8 115554443Application No.: Not Yet AssignedDocket No.: P42231US2/77770000512102 
in response to detecting the input corresponding to selection of the affordance for activating the restricted mode, operating the electronic device in the restricted mode (Jung (¶0127 line 5-7), user can select icon for execution).

As Claim 26, Jung teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display device, the one or more programs including instructions (Jung (¶0101), software codes stored in the memory and executed by the controller) for:
The rest of the limitation(s) are rejected for the same reason as Claim 1.

As Claim 27, Jung teaches a electronic device, comprising: a display device (Jung (¶0107), display unit 151); one or more processors (Jung (¶0101), controller 180); and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions instructions (Jung (¶0101), software codes stored in the memory and executed by the controller) for: 
The rest of the limitation(s) are rejected for the same reason as Claim 1.

As Claim 71 and 88, the claims are rejected for the same reasons as Claim 4.
As Claim 73 and 90, the claims are rejected for the same reasons as Claim 7.
As Claim 75 and 92, the claims are rejected for the same reasons as Claim 9.
As Claim 80 and 97, the claims are rejected for the same reasons as Claim 14.
.

Claim 2, 69 and 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Jean in further view of Lee et al. (U.S. 2018/0321842 hereinafter Lee).
As Claim 2, besides Claim 1, Jung in view of Jean may not explicitly disclose while Lee teaches wherein the respective type of user interface is a watch face (Lee (¶¶ 0198-199, fig. 5A, 5B), user can change watch face based on drag gesture).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Jung in view of Jean instead be the watch face taught by Lee, with a reasonable expectation of success. The motivation for replacing the user interface of Jung in view of Jean with the watch face of Lee would be to provide a compact device that is comfortable to be worn on a part of a user body (Lee (¶0005)).

As Claim 69 and 86, the claims are rejected for the same reasons as Claim 2.

Claim 8, 10-11, 74, 76-77,  91 and 93-94is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Jean in further view of Matthews, III et al. (U.S. 2013/0225152 hereinafter Matthews).
As Claim 8, besides Claim 7, Jung in view of Jean may not explicitly disclose while Matthews teaches including after ceasing to display the first user interface for the first application, continuing to run the first application in the background (Matthews (¶0031 line 0032), application such as phone call is running for accepting incoming call).  


As Claim 10, besides Claim 1, Jung in view of Jean teaches:
wherein the second mode includes one or more functions not accessible while in the first mode (Jean (page 4, What is blocked ?, What is available during a block ?), when access is blocked, apps downloaded from the app store are inaccessible. Only native apps such as Messages, Mail, Settings … are available. On iphone, the phone application is not blocked. If the block is disabled, blocked application is accessible again).  
Jung in view of Jean may not explicitly disclose while Matthews teaches further comprising: 
while displaying the third user interface of a respective type of user interface, detecting a fourth sequence of one or more inputs (Matthews (¶0031), white list of contact is displayed for negotiation of disabling the quiet time. User can select option to disable the quiet time); and 
in response to detecting at least one of the inputs in the fourth sequence of one or more inputs, displaying an exit user interface with information for transition from a first mode, to a second mode (Matthews (¶0031), white list of contact is displayed for negotiation of disabling the quiet time. User can select option to disable the quiet time),


As Claim 11, besides Claim 10, Jung in view of Jean in further view of Matthews teaches wherein the exit user interface includes a first portion that includes an affordance for exiting the first mode, the method further comprising: 
receiving an input corresponding to selection of the affordance for exiting the first mode (Matthews (¶0031), white list of contact is displayed for negotiation of disabling the quiet time. User can select option to disable the quiet time); and 
in response to detecting the input corresponding to selection of the affordance for exiting the first mode (Matthews (¶0031), white list of contact is displayed for negotiation of disabling the quiet time. User can select option to disable the quiet time), displaying the second user interface of a respective type of user interface (Jean (page 4, What is blocked ?, What is available during a block ?), when access is blocked, apps downloaded from the app store are inaccessible. Only native apps such as Messages, Mail, Settings … are available. On iphone, the phone application is not blocked. If the block is disabled, blocked application is accessible again).

As Claims 74 and 91, the claims are rejected for the same reasons as Claim 8.
.

Claim 3, 70 and 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung and Jean in view of Lee in further view of Moran et al. (U.S. 10,019,599 hereinafter Moran).
As Claim 3, besides Claim 2, Jung in view of Jean in further view of Lee teaches further comprising: 
detecting a second sequence of one or more inputs (Jung (¶0127 line 5-7), user can select icon for execution); and 
in response to detecting the second sequence of one or more inputs: 
in accordance with the second sequence of one or more inputs being detected while displaying the first user interface of a respective type of user interface, performing an operation (Jung (¶0127 line 5-7), user can select icon for execution); and 
Jung in view of Jean in further view of Lee may not explicitly disclose while Moran teaches:
in accordance with the second sequence of one or more inputs being detected while displaying the third user interface of a respective type of user interface, foregoing performance of the operation (Moran (col. 3 line 1-12), if the user interface element is selected during the normal period, the option is executed. When the user interface element is selected during the restricted period, the functionality is not performed).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Jung in view of Jean in view of Lee instead be the user interface taught by Moran, with a reasonable expectation of success. The 

As Claims 70 and 87, the claims are rejected for the same reasons as Claim 3.

Claim 6, 72 and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Jean in further view of Moran et al. (U.S. 10,019,599 hereinafter Moran).
	As Claim 6, besides Claim 1, Jung in view of Jean teaches further comprising: 
while displaying the second user interface of a respective type of user interface, detecting a third sequence of one or more inputs (Jung (¶0127 line 5-7), user can select icon for execution); and 
in response to detecting the third sequence of one or more inputs while displaying the second user interface of a respective type of user interface, performing an operation (Jung (¶0127 line 5-7), user can select icon for execution); 
Jung in view of Jean may not explicitly disclose while Moran teaches
while displaying the third user interface of a respective type of user interface, detecting the third sequence of one or more inputs (Moran (col. 3 line 1-12), When the user interface element is selected during the restricted period, the functionality is not performed); and 
in response to detecting the third sequence of one or more inputs while displaying the third user interface of a respective type of user interface, foregoing performance of the operation (Moran (col. 3 line 1-12), if the user interface element is selected during the normal period, the .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Jung in view of Jean instead be the user interface taught by Moran, with a reasonable expectation of success. The motivation for replacing the user interface of Jung in view of Jean with the user interface of Moran would be to allow potential buyers to test the program with no commitment but eliminates the risk (to the developer) that the user will keep using the tested item without ever buying it (Moran (col. 1 line 35-38)).

As Claims 72 and 89, the claims are rejected for the same reasons as Claim 6.

Claim 12, 78 and 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung and Jean in view of Matthews in further view of Yaksick (U.S. 8,924,894 hereinafter Yaksick).
	As Claim 12, besides Claim 10, Jung in view of Jean in view of Matthews may not explicitly disclose while Yasick teaches:
further comprising: 
while displaying the exit user interface without displaying the first portion of the exit user interface that includes the affordance for exiting the first mode, detecting an input corresponding to a request to scroll the exit user interface (Yaksick (col. 4 line 55-58), affordance such as “unlock” text is displayed as user scroll the unlock tab); and 
in response to detecting the input corresponding to a request to scroll the user interface, scrolling the user interface to display the first portion of the user interface that includes the affordance for exiting the first mode (Yaksick (col. 4 line 55-58), affordance such as “unlock” text is displayed as user scroll the unlock tab).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Jung in view of Jean in further view of Matthews instead be the user interface taught by Yaksick, with a reasonable expectation of success. The motivation for replacing the user interface of Jung in view of Jean in further view of Matthews with the user interface of Yaksick would be to conserve the display space of the display so that useful information is only presented when necessary.

As Claims 78 and 95, the claims are rejected for the same reasons as Claim 12.

Claim 13, 79 and 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung and Jean in view of Matthews in further view of Ho et al. (U.S. 2013/0314204).
As Claim 13, besides Claim 10, Jung in view of Jean in further view of Matthews may not explicitly disclose while Ho teaches wherein detecting the fourth sequence of one or more inputs includes detecting a rotation of a rotatable input mechanism, the method further comprising: 
in response to detecting the rotation of the rotatable input mechanism, displaying the second user interface of a respective type of user interface (Ho (¶0013, ¶0014), rotation of the device allow user to unlock device).  


As Claims 79 and 96, the claims are rejected for the same reasons as Claim 13.

Claim 15, 81 and 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view Jean in further view of Novak (U.S. 2007/0021153 hereinafter Novak).
As Claim 15, besides Claim 1, Jung in view of Jean teache:
in accordance with a determination that a current time corresponds to the predefined time range, displaying the third user interface of a respective type of user interface (Jean (page 2 and 3, “what can outpact do ?”), system detects an occurrence of a block schedule such as bedtime or dinner. Jean (page 4, What is blocked ?, What is available during a block ?), when access is blocked, apps downloaded from the app store are inaccessible. Only native apps such as Messages, Mail, Settings … are available. On iphone, the phone application is not blocked. If the block is disabled, blocked application is accessible again); and 
in accordance with a determination that a current time does not correspond to the predefined time range (Jean (page 2 and 3, “what can outpact do ?”), system detects an occurrence of a block schedule such as bedtime or dinner), displaying the second user interface of a respective type of user interface (Jean (page 4, What is blocked ?, What is available during a .  
Jung in view of Jean may not explicitly disclose while Novak teaches further comprising: 
after displaying the third user interface of a respective type of user interface: 
detecting the occurrence of an inactivity condition (Novak (¶0023), device inactive for a set period of time); 
in response to detecting the occurrence of the inactivity condition, deactivating the display device (Novak (¶0023), device enters sleep mode); 
after deactivating the display device, detecting the occurrence of a condition that corresponds to a trigger for displaying a current user interface of a respective type of user interface of the electronic device (Novak (¶0023), touching the display means cause the last user interface to be displayed); 
in response to detecting the occurrence of a condition that corresponds to a trigger for displaying the current user interface of a respective type of user interface of the electronic device (Novak (¶0023), touching the display means cause the last user interface to be displayed): 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Jung in view of Jean instead be the user interface taught by Novak, with a reasonable expectation of success. The motivation for replacing the user interface of Jung in view of Jean with the user interface of Novak would be to conserve battery life of the device (Novak (¶0023)).

.

Claim 18, 82 and 99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view Jean in further view of Ho.
As Claim 18, besides Claim 1, Jung in view of Jean may not explicitly disclose while Ho teaches further comprising: 
while the current time corresponds to the predefined time range and while the electronic device is operating in a first mode, detecting a fifth sequence of one or more inputs, the fifth sequence of one or more inputs including at least one input that is detected while displaying the third user interface of a respective type of user interface (Ho (¶0013, ¶0014), rotation of the device allow user to unlock device); and 
in response to detecting the fifth sequence of one or more inputs, exiting the first mode, wherein exiting the first mode includes displaying the second user interface of a respective type of user interface (Ho (¶0013, ¶0014), rotation of the device allow user to unlock device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Jung in view of Jean instead be the user interface taught by Ho, with a reasonable expectation of success. The motivation for replacing the user interface of Jung in view of Jean with the user interface of Ho would be to protect the touch screen from having to repetitively swipe to unlock (Ho (¶0004)).

As Claims 82 and 99, the claims are rejected for the same reasons as Claim 18.
Response to Arguments
I. Claim rejections – 35 U.S.C. §112:
	As Claim 18, Applicants amended the Claim; therefore, 35 U.S.C. §112 rejection(s) on the Claim is respectfully withdrawn.
II. Claim rejections – 35 U.S.C. §103:
	As Claims 1, 26 and 27, Applicants argue that “Jean is silent as to preventing a user from switching between home pages that contain different application icons” (second paragraph of page 23 in the remarks); therefore, Jean does not teaches “… wherein the predefined set of elements cannot be changed in response to input detected at the electronic device” (first paragraph of page 24 in the remarks).

    PNG
    media_image1.png
    437
    656
    media_image1.png
    Greyscale

	Applicants’ arguments are not persuasive because the Claims does not specify the “input detected” (as claimed) is the input the change among multiple home screens. Examiner has to interpret the claim according to the broadest reasonable interpretation of the Claims. In view of the interpretation, Jean teaches (Jean (page 4, What is blocked?), no new app can be installed or deleted (input detected at the electronic device) as the app store is not available. Therefore, any type of 

As Claim 1, 26 and 27, Applicants argue that “a reference that suggests that a predefined set of element cannot be changed in response to one particular type of input is not sufficient to teaches the broader negative limitation of ‘… the predefined set of element cannot be changed in response to input detected at the electronic device’ (last paragraph of page 24 in the remarks.)

    PNG
    media_image2.png
    167
    661
    media_image2.png
    Greyscale

	Applicants’ arguments are not persuasive because Jean teaches Jean (page 4, What is blocked?), no new app can be installed or deleted (input detected at the electronic device) as the app store is not available. Therefore, any type of inputs in Jean do not add/remove application(s) on the screen (change the set of element(s)) because app store is not available.
	Dependent Claims are not allowable for at least the same reasons as independent Claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333.  The examiner can normally be reached on M-F: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2142